Exhibit 21 Subsidiaries of Entergy Corporation as of December 31, 2010 Certain subsidiaries, which if considered in the aggregate as a single subsidiary would not constitute a significant subsidiary as of December 31, 2010, have been omitted. Name of Company State of Incorporation Entergy Corporation Delaware Entergy Arkansas, Inc. Delaware System Fuels, Inc Louisiana Arkansas Power & Light Company Arkansas Entergy Arkansas Restoration Funding, LLC Delaware EGS Holdings, Inc. Texas Entergy Gulf States Louisiana, L.L.C. Louisiana Varibus LLC (Varibus) Texas Prudential Oil & Gas LLC (57.5%) Texas Southern Gulf Railway LLC (57.5%) Texas Gulf States Utilities Company Texas Entergy Louisiana Holdings, Inc Texas Entergy Louisiana Properties, LLC Texas System Fuels, Inc Louisiana Entergy Louisiana, LLC Texas Louisiana Power & Light Company Louisiana Entergy Mississippi, Inc Mississippi System Fuels, Inc Louisiana Jackson Gas Light Company Mississippi Entergy Power & Light Company Mississippi The Light, Heat and Water Company of Jackson, Mississippi Mississippi Mississippi Power & Light Company Mississippi Entergy New Orleans, Inc. Louisiana System Fuels, Inc. Louisiana New Orleans Public Service, Inc Louisiana Entergy Texas, Inc. Texas Entergy Texas Restoration Funding, LLC Delaware Entergy Gulf States Reconstruction Funding I, LLC Delaware Prudential Oil & Gas LLC (42.5%) Texas Southern Gulf Railway LLC (42.5%) Texas GSG&T Inc. Texas System Energy Resources, Inc Arkansas Entergy Services, Inc. Delaware Entergy Operations, Inc Delaware Entergy Power, LLC Delaware Entergy Enterprises, Inc. Delaware Entergy Nuclear, Inc. Delaware TLG Services, Inc Connecticut Entergy Nuclear PFS Company Delaware Entergy Nuclear Potomac Company Delaware Entergy Nuclear Holding Company # 1 Delaware Entergy Nuclear Generation Company Delaware Entergy Nuclear New York Investment Company I Delaware Entergy Nuclear Indian Point 3, LLC Delaware Entergy Nuclear FitzPatrick, LLC Delaware Name of Company State of Incorporation Entergy Nuclear Holding Company # 2 Delaware Entergy Nuclear Operations, Inc Delaware Entergy Nuclear Fuels Company Delaware Entergy Nuclear Holding Company Delaware Entergy Nuclear Midwest Investment Company, LLC Delaware Entergy Nuclear Palisades, LLC Delaware Entergy Nuclear Holding Company # 3, Delaware Entergy Nuclear Indian Point 2, LLC Delaware Entergy Nuclear Nebraska, LLC Delaware Entergy Nuclear Vermont Investment Company, LLC Delaware Entergy Nuclear Vermont Yankee, LLC Delaware Entergy Nuclear Finance Holding, Inc Delaware Entergy Nuclear Finance, LLC Delaware Entergy Global Trading Holdings, LTD Delaware Entergy Nuclear Power Marketing, LLC Delaware EWO Wind II, LLC Delaware Entergy International Holdings, Ltd. Delaware Entergy International Ltd. LLC Delaware Entergy Holdings Company, LLC Delaware
